Citation Nr: 0117359	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-03 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right ear 
disorder, including chronic infections and hearing loss.  

2.  Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1976 to March 1980.  
This matter came before the Board of Veterans' Appeals 
(Board) from an October 1998 RO decision which denied service 
connection for a right ear disorder, including chronic 
infections and hearing loss, and from a September 1999 RO 
decision which denied service connection for sarcoidosis.  In 
January 2001, the Board remanded this appeal to the RO to 
schedule the veteran for a Travel Board hearing.  The veteran 
testified at such a hearing in March 2001.  


REMAND

The RO denied service connection for a right ear disorder, to 
include chronic infections and hearing loss, and for 
sarcoidosis, citing the rationale that such claims were not 
well-grounded.  The Board notes, however, that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and 
redefines the obligations of the VA with respect to the duty 
to assist in developing a claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Because of the change in 
the law brought about by the VCAA, a remand of this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

The veteran had verified active duty in the Navy from June 
1976 to March 1980.  He claims that sarcoidosis, first 
diagnosed in 1998, is due to hazardous material associated 
with deck grinding aboard ship during his naval service.  He 
has submitted a copy of an article on this subject from a 
service organization's magazine.

The veteran reports that he also had service in the 
Massachusetts Army National Guard from about 1982 to 1989.  
He primarily claims that his right ear problems are due to an 
incident which took place during National Guard annual active 
duty for training (summer camp) in "July" 1986.  [The veteran 
has submitted a copy of a National Guard letter to his 
employer, requesting that he be excused from work in order to 
attend annual training scheduled to take place from August 9, 
1986 to August 23, 1986.]  The veteran says that, in the 
"July" 1986 training incident, he was crossing a river in a 
raft, the raft tipped over and he got water in his ear, and 
as a result his right ear became infected.  He relates that 
shortly after this period of active duty for training he 
consulted a doctor for right ear problems, and that the 
condition persisted thereafter.  Medical records from Fallon 
clinic, beginning on August 22, 1986, show treatment for a 
right ear infection.  An August 1998 statement from a Staff 
Sergeant Ayala reports that during annual training with the 
Massachusetts National Guard in "July" 1986, the veteran was 
involved in a river crossing and that a raft he was traveling 
in turned over, and that the veteran complained of water in 
his right ear the next morning.  

The RO has made unsuccessful attempts to verify the veteran's 
service in the National Guard and to obtain related records.  
Under the VCAA, efforts to obtain federal records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Under the circumstances of this case, the RO should make 
additional efforts to verify the veteran's National Guard 
service and obtain related service records.

As to both claims for service connection, the RO should 
assure that all other notice and duty to assist provisions of 
the VCAA are satisfied.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact all appropriate 
service department offices in order to 
verify the dates of the veteran's reported 
service in the Massachusetts Army National 
Guard, including dates of all periods of 
active duty for training and inactive duty 
training.  Complete service medical 
records from National Guard service should 
also be obtained.  All efforts to obtain 
this military information/records should 
be documented by the RO, and development 
should continue to the extent required by 
the VCAA.

2.  The RO should assure that all other 
notice and development actions required by 
the VCAA, including any indicated 
examinations, are completed with respect 
to the claims for service connection for a 
right ear disorder and sarcoidosis.

3.  Thereafter, the RO should review, on 
the merits, the claims for service 
connection for a right ear disorder and 
sarcoidosis.  If the claims are denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and given the opportunity to 
respond, before the case is returned to 
the Board.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




